Title: Charles Storer to John Adams, 22 March 1785
From: Storer, Charles
To: Adams, John


        
          Dear Sir,
          London. [22] March. 1785.
        
        Pardon me if I again trouble you with a letter. I plead for my apology that the occasion does not relate entirely to myself—but in a degree concerns you.—
        Yesterday, upon the Exchange, Mr: Burgess, of whom I have made mention before, desired Mr: Atkinson, my Brother-in-law, to acquaint me that a Mr: Petree, one of the Committee of Merchants respecting American Affairs, wished to have some Conversation with me upon the Subject of a Treaty of Commerce with the United-States.— In the evening I called upon Mr: Jackson, acquainted him with the matter & enquired if he knew either of the above Gentlemen— Mr: Petree had had a Conversation upon the same subject with him, but a few days before, and had given him to understand that the reason of a Treaty Commerce’s not bing made was owing to a disinclination to treat on the part of the American Commissioners: at least that Government had so given it out to the Merchants here; and that in consequence of this information they wished to know where was the obstacle to treating, that, if possible, it might be removed.— This morning Mr: Petree called upon me— He asked me if the American Commissr: were not authorised to make a Treaty with this Country—& if so why they did not come over here— a: I told him that I was not authorised to talk with him upon these matters, &

that therefore he must take what came from me, as originating with me: that so far as I knew anything it should be at his service— I told him then, that you were authorised to treat with this Country, & that I was surprised he should put the question to me—since the Ministry had been well acquainted with it ever since last Fall—and that, so far the disinclination to treat being upon your side, I believed it laid entirely here— I told him that Mr: Hartley had been recalled just when you were empowered to treat—and that you had been since amused with having an invitation from this Court, to come here—but that you had never had any— He hoped you wd. not stand upon any etiquette, & ceremony when the business was so important— I told him I was sure you would never suffer any unnecessary etiquette to be any obstacle to you—nor that you would act either unless upon an equal footing & with proper formality: that, however, I knew of no particular objection you had to treat—except the not having an invitation from this Court— He told me that he had waited upon Ld. Carmarthen, the last week, who told him that the only difficulty rested with you, as he had sent the American Commissioners an invitation abt: a month ago, thru’ the D. of Dorset, which you did not incline to accept of: he wondered that you had not been here before this, & said he really wished you would come.— I told him I equally wondered at this intelligence being given by Ld. Carmarthen—since he knew that, if he sent a proper invitation, you would come here— I asked Mr: Petree if there was any person to treat with you here, if you came. He said that Ld. Carmarthen he believed was authorised—but asked, in his turn, if Congress had power to treat, was this Court inclined to meet them— I told him that other Treaties had been made—but that this wd. be known when the full powers of each should be exchanged— Upon parting, Mr: Petree said he was glad to hear that the difficulty did not rest with you—and, being convinced of this, the Merchants would immediately remonstrance to the Ministry that a proper invitation should be sent to you, in order that Business should be begun— Mr: P. said the Merchts: had been alarmed at the appointment of a Consul General, supposing that some Convention had been made— Upon their application to Ld. C. he told them there was no Convention made, & that why a Consul had been appointed he did not know— The Merchants have objected to the man—
        It seems the Ministry have industriously given it about that the American Commissrs: were averse to treating with this Country—wishing to throw all the blame upon them— Whether from a fear of

engaging upon an unpopular business, as they must make some concessions—whether from a wish to proffit from the monopoly of our carrying Trade to the W. Indies, or whether to give time to strengthen the Adventurers in the Whale-fishery, is not for me to say—perhaps they each have weight with them—
        What I have said, Sir, I wish you may not disapprove, as I hope I have not exceeded the bounds of discretion— If you can make use of me any way here, I shall not only be very happy, but think myself highly honored & flattered by your Confidence— You may say I am too young—to wh: I can only say, that I wish I was older & more steady— If you shd. chuse to write me in answer to this, for safety, you had better enclose your letter to Mr: Jno: Appleton, No: 11. Spring-Gardens, or to Mr: John Harwood, No: 18. Cullum street—
        Excuse my troubling you with this long letter: the occasion I hope will be a sufficient apology—and I would beg your advice upon it.—
        With best respects to the family, I have the honor to be, with much esteem, / dear Sir, / Yr: Most oblig’d, humle: servt:
        
          Chas: Storer.
        
      